Citation Nr: 1716765	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his parents


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 2005 to January 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In July 2015, the Board adjudicated a number of issues and remanded the issue of service connection for headaches with insomnia for a supplemental VA medical examination to address the question of whether service-connected PTSD either caused or aggravated the headache disability, and subsequent readjudication of the appeal.  The issues of service connection for traumatic brain injury with memory loss, a low back disability, tinnitus, a left shoulder rotator cuff injury, bilateral hand numbness, and a left ankle disability were also remanded for issuance of a Statement of the Case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).   

Pursuant to the Board's remand directives, a supplemental VA medical opinion was obtained in August 2015, which adequately addressed the question of whether headaches were caused or aggravated by the service-connected PTSD.  Also, the January 2016 SOC adjudicated the remanded issues of service connection for TBI with memory loss, low back strain, tinnitus, left shoulder rotator cuff injury, left hand numbness, right hand numbness, and a left ankle condition.  No substantive appeal was subsequently received.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives, and the only issue before the Board is service connection for headaches with insomnia, as listed on the first page of this decision.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In the November 2015 rating decision issued while this case was in remand status, service connection for PTSD was established with a 30 percent rating effective from January 17, 2008 to October 5, 2015, and a 50 percent rating thereafter.  In determining that the disability ratings for PTSD, the Agency of Original Jurisdiction (AOJ) specifically considered the Veteran's symptom of sleep impairment.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016) (showing that a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to several symptoms to include chronic sleep impairment).  Thus, the Veteran's insomnia is encompassed by the broader symptom of chronic sleep impairment and is already contemplated in the 30 percent rating for PTSD from January 17, 2008 to October 5, 2015, and the 50 percent rating thereafter.  38 C.F.R. § 4.14 (2016).  Because the symptom of insomnia is already encompassed by the staged disability rating assigned for the now service-connected PTSD, the Board has reframed the issue on appeal as reflected on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  There were head injuries sustained during service.

3.  Chronic symptoms of migraine were manifested during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For reasons explained below, the Board is granting service connection for migraine headaches.  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has a headache disability variously diagnosed as tension-type headaches or migraine headaches.  Migraine (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, resolving reasonable doubt in the Veteran's favor, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as migraine (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a). "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).


Service Connection Analysis

The Veteran contends that he sustained multiple mild concussions (i.e., head injuries) due to improvised explosive device (IED) blasts during combat service but did not seek medical treatment during service.  He reports that he later experienced intermittent dizziness and vision problems and headaches after returning from Iraq and believes that the current headache disability, which has been variously diagnosed as tension headaches and migraine, is related to the in-service head injuries during service.  The Veteran alternatively contends that the current headaches are a condition related to "combat stress," which suggests that he believes that the headache disability was either caused or aggravated by the service-connected PTSD.  See September 2009 VA Form 9.

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and sustained head injury (i.e., concussions) during service.  Because the Veteran served as a rifleman and is in receipt of the Combat Action Ribbon, and sustaining head injuries is consistent with the circumstances, conditions or hardships of combat service, the lay account of head injuries while performing his duties as a rifleman is deemed credible and of significant probative value.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The evidence is in equipoise on the question of whether chronic symptoms of migraine were manifested during service.  On the March 2008 VA Form 21-526, which was filed approximately two months after service separation, the Veteran reported that he had experienced chronic headaches related to service.  At the August 2011 VA examination when the reported chronic headaches were evaluated and migraine was diagnosed, the Veteran explained that he had experienced the same migraine headache symptoms since 2006 or 2007 (i.e., since service).  

Although the service treatment records are absent of any report, complaint, finding, or treatment for headache or migraine during service, and the Veteran answered "No" when asked if he then had or had ever had frequent or severe headache on the January 2008 service report of medical history, the Veteran is competent to report having experienced chronic symptoms of migraine during service.  The Veteran's account of chronic migraine symptoms during service as reported at the August 2011 VA examination is deemed credible, particularly in light of the fact that the Veteran filed a disability claim with VA for chronic headaches less than three months after service separation.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) is warranted for migraine headaches based on chronic symptoms of migraine during service; therefore, service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


